\<b


      John W.     Stone
      Shirley D. Stone                                                   MAY l 7 2021
      8618 W. Fairmount Avenue
      Phoenix, AZ 85037                                                      ^jTisjarATK
                                                                       ei wwffljpreveouflT
                                                                         .




      480-651-2423                                                 ronTHEJ313Tfl(CTOFAfllZOWA
      Debtors/Pro Per


                              UNITED STATES BANKRUPTCY COURT

                                FOR THE DISTRICT OF ARIZONA

                                                           2:2t-Ap-00(3^-PPC
       In Re:                                            CHAPTER 13
                                                   CASE NO. 2:21-01383 DPC
       JOHN W. STONE and
       SHIRLEY D. STONE                        DEBTORS' NOTICE OF DEBTORS''
                                               ADVERSARY COMPLAINT FILED
                          Debtors              AGAINST RESPONDENTS AND THEIR
                                               ATTORNEY, CHRISTOPHER WALKER
       Vs

       REOMJB LLC




            COMES NOW DEBTORS' NOTICE OF DEBTORS' ADVERSARY COMPLAINT

      FILED AGAINST RESPONDENTS AND THEIR ATTORNEY, CHRISTOPHER

      WALKER. SEE ADVERSARY COMPLAINT ATTACHED AS EXHIBIT 1.




            By:

                          John W.   Stone




      Case 2:21-ap-00136-DPC        Doc 1 Filed 05/18/21 Entered 05/18/21 13:38:49         Desc
                                      Pleading Page 1 of 18
                                                   MAY 1 7 2021
John W.      Stone
Shirley D. Stone                                    . UNJTEDSTATES
                                                  -BANI<RUPTCY COURT
8618 W. Fairmount Avenue                        ^ THEDISTRICTOF'ARI'Z^'
Phoenix,     AZ 85037
480-651-2423
Debtors/Pro Per

                         UNITED STATES BANKRUPTCY COURT

                           FOR THE DISTRICT OF ARIZONA

                                                2. -. 2. 1- A - 0013(^ DPC
 In    Re:                                              CHAPT R 13
                                                ADVERSARY PROCEEDING
 JOHN W. STONE and
 SHIRLEY D. STONE                               CASE NO. 2:21-01383 DPC

                     Debtors               BREACH OF CONTRACT, BREACH OF
                                           DUTY, WARRANTY OF HABITABILITY,
 VS                                        NEGLIGENCE, WRONGFUL EVICTION,
                                           FRAUDULENT MISREPRESENTATION,
 REOMJB LLC, MICHAEL                       ABUSE OF PROCESS, INTENTIONAL
 BICKFORD,      JODI NOLAN,                AFFLICTION OF EMOTIONAL
 LAW FIRM OF SCOTT M. CLARK                DISTRESS, AUTOMATIC STAY
 ATTORNEY CHRISTOPHER WALKER,              VIOLATIONS, BAD FAITH
 JOHN AND JANE DOE/ 1-10                   LITIGATION, CIVIL RIGHTS
                                           VIOLATIONS, CIVIL TORTS, UNJUST
                                           ENRICHMENT, DOCTRINE OF GOOD
                                           FAITH FAIR DEALING, RETALIATION,
                                           HARASSMENT, LIABILITY FOR AIDING
                                           AND ABETTING, RECKLESS
                                           ENDANGERMENT, CONCERT OF ACTION,
                                           PUNITIVE DAMAGES, COMPENSATORY,
                                           DAMAGES, GENERAL DAMAGES, TREBLE
                                           DAMAGES

                                                  JURY TRIAL REQUESTED
                                     JURISDICTION

       1.    This Court has jurisdiction           pursuant      to 28 U. S. C. §§

157,   and 1334(a)(b).         Subject-Matter    Jurisdiction          is also

conferred by the "arising under, "            "arising in" and or related to




Case 2:21-ap-00136-DPC         Doc 1 Filed 05/18/21 Entered 05/18/21 13:38:49        Desc
                                 Pleading Page 2 of 18
bankruptcy jurisdiction and is "core" proceeding pursuant to

Fed. Bankr. Pro., Rule 7008 and 28 U. S. C. § § 157, 157(b) (1) (2) (a).

     2.    The relief    requested    in this matter       is authorized under

42 U. S. C. §§ 1983, Bankr. Code, 11 U. S. C. A. § § 101 et. Seq.,

105(a), 1101, 1106-1108, 362, 362(h), A. R. S. § 33-1302, A. R. S. §

33-1311, A. R. S. Title 33 Chapter 10, A. R. S. § § 9-1303,             33-1323,

33-1324, 33-1341(8), 33-1361, 33-1362(B), 33-1363, 33-1367, 33-

1368, 33-1381, A. R. S. § 41-1491. 04 and Arizona Civil Rights Act,

A. R. S. § § 41-1401, et seq., and An Implied Warranty of

Habitabil-ty and Tortious Wrongs.

                                        PARTIES

     3.    Plaintiffs    John W. and Shirley D. Stone are residents

of Maricopa County,      and at all   times,   material      to this action.

     4.    Defendant REOMJB LLC, is an Arizona Foreign LLC filed

On January 22, 2018. The company's filing status is listed as

active.   Defendant Michael Bickford is listed as "principle on

record"   and owns and leases     the house       the   Plaintiffs   have


resided in since June 4, 2016, and a disputed creditor in the

plaintiffs' present bankruptcy case.

     5.   Defendant Jodi Nolan, is believed to be a resident of

Maricopa County and manages the leased house of defendant                   REOMJB

LLC, the plaintiffs reside in.

     6.   Defendant Christopher Walker is an attorney for the

Phoenix, AZ Law Firm of Scott M. Clark,             and is presently




Case 2:21-ap-00136-DPC    Doc 1 Filed 05/18/21 Entered 05/18/21 13:38:49       Desc
                            Pleading Page 3 of 18
representing    REOMJB LLC, and Jodi Nolan,           in the plaintiffs'

bankruptcy case.

     7.     Plaintiffs    and all   defendants      REOMJB LLC and are        known


herein    as such and are also      referred   to    as Tenants   and Landlord.


     8.     Plaintiffs    allege and reallege        the following as set

forth herein:


     9.     On May 23, 2016, plaintiffs paid the defendant a

$300. 00 deposit    to lease defendant's       3-bedroom,    2-bath house,

and diving-pool.

     10.     Prior to June 4, 2016, the plaintiffs made several

attempts    to see inside the house and the pool however,               the

windows were blocked, the wooden fence was locked,                and

plaintiffs    were not allowed by person supposedly           cleaning.

     11.     Defendant told the plaintiffs           that the past tenants

had done a lot     of damage to the house and pool,          and that the

repairs to the house and cleaning were being completed and that

the pool would be ready,       ASAP.

     12.     On June 4, 2016, the plaintiffs, and defendants REOMJB

LLC and Jodi Nolan,       entered into a 6-month lease agreement.               The

lease also set-forth       the responsibilities        of the parties.

     13.     On June 4,    2016, after execution of lease,          defendant

Nolan,    gave plaintiffs    landlord's   "move-in checklist",

indicating plaintiffs'       inspection   of the condition        of the




Case 2:21-ap-00136-DPC     Doc 1 Filed 05/18/21 Entered 05/18/21 13:38:49        Desc
                             Pleading Page 4 of 18
premises,    whereon she personally       noted in her hand-writing,        the

landlord's    awareness of the poor condition         of the pool.

     14.     After   move-in,   continued     communications    ensued


assuring plaintiffs       by Nolan,    that the pool and pool area would

be brought up to code and safety requirements asap.

     15.     The parties    agreed there would be a rent reduction            and

or refund for the time not being able to use the pool.

     16.     The plaintiffs     allege that throughout      the parties'      5-

year tenant-landlord       relationship,      the pool was never repaired

adequately    or brought up to Code for use.

     17.     During August of 2018,       a monsoon storm demolished the

12-ft x 6-ft    section    of the front-yard      fence,   exposing the side-

backyard of home and pool.

     18.     The plaintiffs immediately contacted defendant Nolan.

Nolan stated that she knew that the fence needed repairing ASAP.

     19.     The fallen fence provided easy access to the pool,

creating potentially       harmful    risks   for plaintiffs'    grand kids

and other neighbor kids,        as well as a security       risk for the

plaintiffs.

     20.     During November of 2018 defendant Nolan notified the

plaintiffs    that the insurance claim she made for the fence was

paid and that    she would have the fence repaired.




Case 2:21-ap-00136-DPC     Doc 1 Filed 05/18/21 Entered 05/18/21 13:38:49     Desc
                             Pleading Page 5 of 18
     21.     Defendant Nolan continued to promise the plaintiffs

that the fence and pool would be repaired,                 but the conditions

only got worse.

     22.     On December 4,      2020 and again in January of 2021,

plaintiffs    sent messages to the defendant's              online payment      and

maintenance    request    portal,    "Calimco".

     23.     The messages      from the plaintiffs         to the defendants

reiterated    the defendant's       negligence    and indifference        to care

for the dangerous pool conditions,            demolished      fence,    electrical

corrosions,    and other conditions         previously      reported    several

times concerning      the property.

     24.     On January 30,      2021,    defendants,      and their attorneys,

served the plaintiffs with a 30-Day Notice to vacate premises.

     25.     On February 25,      2021,    the plaintiffs         filed this

chapter 13 bankruptcy.

     26.     On February 26, 2021, Phoenix Bankruptcy Court Self-

Help-Center    employee    Staci,    emailed the plaintiffs           a copy of

"Notice of Bankruptcy         Filing" to send to the defendants.

     27.     On February 26, 2021, plaintiffs              emailed the "Notice"

to two-different      email addresses used by the defendants               and sent

several    texts   attached   with the     "Notice"   to    the   defendants.


     28.     On March 4, 2021, and two-and-a-half years after the

fence was demolished,         defendant Nolan had the fence repaired.

However the defendants made no attempt to repair the pool.




Case 2:21-ap-00136-DPC     Doc 1 Filed 05/18/21 Entered 05/18/21 13:38:49         Desc
                             Pleading Page 6 of 18
     29.    On March 11, 2021, plaintiffs listed the defendants as

a disputed creditor owing $0. 00 and listed a $50, 000. 00 claim

against the defendants.

     30.    On March 12, 2021, defendants served the plaintiffs

with a summons from the Country Meadows Justice Court.

Defendants were seeking to have the plaintiffs          evicted and

influence   the Court to order the plaintiffs       to pay the

defendants over $10, 000. 00.

     31.    On March 15, 2021, plaintiffs filed with this Court,

"Debtors Emergency Motion for Temporary Restraining           Order and

Preliminary Injunction for Landlord/disputed Creditor's

Automatic   Stay Violations   and Motion for Sanctions       and Damages."

     32.    On March 15, 2021, plaintiff John, hand-delivered the

"Notice of Bankruptcy Filing" to the Country Meadows Justice

Court.


     33.    On March 18, 2021, defendants responded to plaintiffs'

motion. The defendants pleading sets-forth that the defendants

were not "Noticed" and that they had no idea that plaintiffs

were in bankruptcy

     34.    On March 22, 2021, plaintiffs filed with this Court

"Debtors Reply to Respondent's      Response"    filed with this Court

March 18,   2021.

     35.    Plaintiffs   reply pleading and exhibits      included emails

and text messages regarding the "NOTICE of Bankruptcy Filing",




Case 2:21-ap-00136-DPC   Doc 1 Filed 05/18/21 Entered 05/18/21 13:38:49   Desc
                           Pleading Page 7 of 18
that were sent to the defendants on February 26, 2021, and

there-after.


        36.    On March 22, 2021, Judge Collins held the telephonic

hearing between the parties            regarding plaintiffs'1    "Emergency

Motion".

        37.     During the March 22,      2021,   hearing Judge Collins,

after reviewing the plaintiffs'            reply pleading and the evidence

of text messages and emails,            confronted the defendants     about

receiving the "Notice of Bankruptcy               Filing" on February 26,

2021.

        38.    On March 22,    2021,    during the hearing,     the defendants

finally told the truth that they were in fact "Noticed" on

February 26, 2021, and there-after.

        39.     On March 22,   2021, during the hearing, defendants

pleaded with the court         that they would not violate        the stay

again.


        40.     Judge Collin's   minute entry of the March 22,        2021,

hearing reflects       the fact that the defendants         led the Court to

believe       they had a bona-fide      $14, 000+ proof of claim against the

plaintiffs.

        41.    To date, the defendants have not filed an official

proof of claim.

        42. The plaintiffs schedules filed with the court evince

that the defendants are listed as a disputed creditor and that




Case 2:21-ap-00136-DPC     Doc 1 Filed 05/18/21 Entered 05/18/21 13:38:49     Desc
                             Pleading Page 8 of 18
the plaintiffs' schedules also list a $50, 000 claim against the

defendants.


        43. During the March 22, 2021 hearing.              Judge Collins

ordered the parties             to begin settlement    talks to resolve      the

defendant's willful automatic stay violations.

        44.     Judge Collins minute entry ruling for the hearing only

mentioned the defendants' $14, 000+ claim,                and not the

plaintiffs'       $50, 000 claim filed against the defendants,              to be

used to settle          the defendants'      stay violations.

        45.     April 5, 2021, the defendants violated the automatic

stay again.       The defendants        sent by email to the plaintiffs', a

demand for payment of over $15, 000. 00.

        46.     On April 19, 2021, the defendants filed with this

Court    a    "Pre-Trial    Statement".     The defendants'     statement    is    that


their stay violations were inadvertent,                not intentional.

        47.     On April 21, 2021, plaintiffs filed with this Court,

"Debtors' Motion of Respondent's Continuing Automatic Stay

Violations,       et.    al."


        48.     On June 4, 2021, it will be 5-years,            that the

defendants have caused the plaintiffs the loss of use and

enjoyment of the diving pool pursuant to the lease agreement;

and the security and safety of the pool and surroundings that is

lawfully warranted by federal and Arizona State laws.




Case 2:21-ap-00136-DPC           Doc 1 Filed 05/18/21 Entered 05/18/21 13:38:49     Desc
                                   Pleading Page 9 of 18
     49.     A fence is required       around the pool when children        are

present. Yet, for two-and-a-half-years the defendants

intentionally     left   a 12' x 6'    section   of the front-yard   fence

open with access a few feet from the diving pool.

     50.     The diving pool is hazardous and dangerous.          The

defendants    decreased    selective   maintenance    to no maintenance.


The house is 49 years old and needs many repairs including the

entire electrical system, which needs to be overhauled, as well

as windows; particularly       the one with plexiglass.

                               SPECIAL DAMAGES

     51.     It   is highly conceivable     that had the defendants

provided what they promised to provide, that the plaintiffs

would have been secure in the house and not be facing the

dilemma of renting another 3-bedroom house, that by recent

market value, is as much as fifty-percent higher than what they

agreed to pay the defendants.

     52.     The defendants wrongs have caused the senior citizen

plaintiffs to lose a 5-year good-standing rental reference.

                               GENERAL DAMAGES

     53.     The defendants caused the plaintiffs the loss of the

enjoyment of life.       This includes the mental and physical therapy

the diving pool would have gave them.




Case 2:21-ap-00136-DPC     Doc 1 Filed 05/18/21 Entered 05/18/21 13:38:49    Desc
                             Pleading Page 10 of 18
 ABUSE OF PROCESS, SCHEME TO DEFRAUD, CONCERT IN ACTION, AIDING
                          AND ABETTING

     54.     The defendants followed the plaintiffs into this

bankruptcy with the intent     to defeat Arizona State and Federal

Bankruptcy Laws, Rules, and Procedures. Defendants colored this

Courts records and the records of the Country Meadows Justice

Court.


     55.     Had the defendants   fraudulent   scheme succeeded,

although the attempt is still in play, this Court and the State

Court would have been made accomplices to the defendants' major

odious fraud on the court and robbery of the plaintiffs'

bankruptcy estate.

     56.     The plaintiffs are asking this Court to judge the

defendants equally and or severally liable for the wrongs

committed against the plaintiffs       and their   estate.

     57.     The plaintiffs further ask this Court to punish the

defendants' reprehensible conduct with the amount of punitive

damages to prevent    others of like minds from the defendants

egregiou-: conduct.

                 Warranty of Habitability & BAD FAITH

     58.     Warranty of habitability is an unstated guarantee that

a rental property is in compliance with basic living and safety

standards.    Local building codes form the basis of these




                                     10


Case 2:21-ap-00136-DPC   Doc 1 Filed 05/18/21 Entered 05/18/21 13:38:49   Desc
                           Pleading Page 11 of 18
standards. The landlord is responsible for ensuring that the

warranty of habitability is met, not the tenant.

        59.   The purpose of the Arizona Residential             Landlord and

Tenant Act is to clarify           the rights     and obligations   of landlords

and tenants     and to encourage both landlords           and tenants    to

ensure that quality           rental   housing remains available      to all

Arizonans (A. R. S. § 33-1302). It is important to note that every

right and obligation           described in the Act imposes an obligation

of M ood faith" on both landlords               and tenants   (A. R. S. § 33-

1311), which means that when disputes arise, both sides must

treat    the other    honestl      and fairl .


        60.   A housing facility shall be recognized as meeting the

definition of "housing for older persons",               and thus achieving

exemption     status,    if    it meets the standards     set forth in A. R. S.

§ 41-1491. 04 and this Section.

                                       RETALIATION

        61.   Retaliation pursuant to 13-1381,           sets-forth the legal

definition of a landlord's retaliation:               2. "Landlord decreased

services" 3. "Started an illegal eviction proceeding" and, 4.

"Threatened to bring an action for possession of the premises."

        62.   Clearly,    the defendants        acts and omissions,    when there

exists a duty to prevent the furtherance of wrongdoing,                  qualify

as retaliatory       against the plaintiffs.




                                           11


Case 2:21-ap-00136-DPC        Doc 1 Filed 05/18/21 Entered 05/18/21 13:38:49    Desc
                                Pleading Page 12 of 18
                               UNJUST ENRICHMENT

       63.   From May 23, 2016, through May 23, 2021, the

defendants received over $47, 000. 00 for rent from the

plaintiffs. The plaintiffs will prove that given the defendants

breaches and wrongs committed against the plaintiffs, the

plaintiffs    were overcharged by the defendants.

       64.   Defendants' acts, and omissions, when there is a duty

to act to prevent     wrongs as set-forth        herein and throughout        the

proceedings    of this     case,   will prove that defendants        breached

the lease agreement and legal duty owed to the plaintiffs before

the   execution   of the    lease.

       65.   The defendants'       acts   and omissions   after   the    execution


of the lease give rise to the same prior to the execution of the

lease.


AFFLICTION OF EMOTIONAL DISTRESS AND CIVIL RIGHTS VIOLATIONS AND

                                   TREBLE DAMAGES

       66.   The plaintiffs'       emotional   distress   over the last      5-

years is caused by the defendants' unlawful behavior. Plaintiffs

are senior citizens        and housing means everything       to them.      The

defendants blatant       disregard for the plaintiffs        civil      and human

rights is clearly seen through their wrongful and abhorrent

conduct.


      67.    The defendants'       admission of "Fraud on the Court",

this Court and the Country Meadows Justice Court, corruptly

                                          12

Case 2:21-ap-00136-DPC      Doc 1 Filed 05/18/21 Entered 05/18/21 13:38:49        Desc
                              Pleading Page 13 of 18
interferes with the plaintiffs' due process and access to the

court.


      68.     Defendants clearly show wanton neglect of property and

blatant disregard for the plaintiffs'              rights,     security,    and

safety.

      69.     Due to the defendants'          conduct,    the plaintiffs     are

asking the court for treble damages where it is appropriate.

      70.     WHEREFORE, plaintiffs are asking this Court and or the

Jury, in the trial of this action, to find the defendants guilty

of all or part of the wrongs as set-forth in this action and any

other proceedings        in this    case that    follow.

      71.     The plaintiffs       further ask this Court in "Prayer",             for

relief and judgement jointly and severally, against the

defendants, in an amount to be determined at the trial                     of this

action,     but in any event not less than $250, 000. 00 in punitive

damages, and or compensatory damages, and or general damages,

and or special     damages.

      72.     The plaintiffs       ask this Court to award them any other

damages that the Court believes is just,                 fair, and reasonable.



      Respectfully submitted this 17th day of May 2021.




By:                                        By:

      John W.    Stone                                   Shi   y D. Stone

                                         13

Case 2:21-ap-00136-DPC      Doc 1 Filed 05/18/21 Entered 05/18/21 13:38:49         Desc
                              Pleading Page 14 of 18
 B104(FORM104)(08/07)

        ADVERSARY PROCEEDING COVER SHEET                                                           ADVERSARYPROCEEDINGNUMBER
                                                                                                   (Court Use Only)
                (Instructions on Reverse)
                                                                                                                 ^-qp-^WC
PLAINTTFFS                                                                          DEFENDANTS
    __\^>Vi^\   L> S+OIN^-                                                                                                      <^
          ^Vy-ls 5-     CT/V                                                                         <^ HH^^h^
ATTORNEYS (Firm N                    e. Address, and Telephone No.)                 ATTORNEYS (IfKnown)
                                                                                                                                                U/A
   Fro f-e-r^                                                                                   ^              w^'
PARTY (Check One Box Only)                                                          PARTy(CheckOneBoxOnly)
  ;btor     a U.S. Trustee/BankruptcyAdmin                                          a Debtor              a U. S. Trustee/Banbmptcy Admin
a'Creditor
a Trustee
                      D Other
                                                                                    DSt
                                                                                    a Trustee
                                                                                              o          ^other
                                                                                                                            tS
                                                                                                                            ^      ^Cr^Jl^r
CAUSE OFACTION (WRTTEABRIEF STATEMENT OFCAUSEOFACTION,INCLUDWGALLU. S.STA                                                                   INVOLVED)


                      n.^. a-s^                                                ^.                         \^          /-m ^c Kc
                                                                     NATURE OF SUIT
       (Numberupto five (5) boxesstartingwithleadcauseofactionas 1, fustalternativecauseas2, secondalteroativecauseas3, etc.)

   FRBP 7001(1) - Recovery ofMoney/Property                                         FRBP 7001(6) - UischargeabiUty (continued)
   11-Recoveiyofmoney/property - §542turnover ofproperty                               61-Dischargeability - §523(a)(5), domestic support
   12-Recoveryofmoney/property- §547preference                                         68-Dischaigeability- §523(a)(6), willful andmaliciousinjuiy
   13-Recoveryofmoney/property - §548fiaudulenttransfer                             D 63-Dischargeability- §523(a)(8), studentloan
   14-Rjecovery ofnmney/pi operty- other                                               64-Dischargeability- §523(a)(15),divorceor separationobligation
                                                                                            (other than domestic support)
   FRBP7001(2)- VaUdity,Priority orExtentofUen                                      D 65-Dischargeability- oflier
   21-Validity,priorityorextentoflienor otherinterestinproperty
                                                                                    FRBP 7001(7) - Injimdive ReKef
   FRBP7001(3)-ApprovalofSaleofProperty                                                 71-lnjunctive relief- imposition of stay
   31-Approval ofsale ofproperty ofestate andofa co-owncr- §363(h)                      72-lnj unctive relief other

   FRBP 7001(4) - Objectinn/Revncation of Discharge                                 FRBP7001(8)SubordinationofClaimor Interest
D 41-Objection/ revocationofdischarge- §727(c),(d),(e)                                  81-Subordination of claim or interest

   FRBP7001(5)- Revocation of Confirmation
                                                                                    FRBP7001(9)DeclaratoryJudgment
   51-Revocation of confamation
                                                                                        91-Declaratory judgment

   FRBF7001(6)- Discbargeability                                                    FRBP 7001(10) Determination of Removed Action
   6fr-Dischargeabihty- §523(a)(l),(14),(14A)priority taxclaims                         01-Determination of removed claim or cause
                        - §523(a)(2), ialse pretenses, false representation,
       actual fraud                                                                 Other
   67-Dischaigeability- §523(a)(4), feudasfiduciary,embezzlement,larceny                SS-SIPACase-15 U. S.C. §§78aaa et. seq.
                      (continued next column)
                                                                                        02-Other(e.g. otheractionsthatwouldhavebeenbroughtin statecourt
                                                                                             if unrelated to bankruptcy case)

^<<heckifthiscaseinvolvesa substantiveissueofstatelaw                               a Check if this is asserted to be a class action under FRCP 23
V<<feeckifa jury tdal is demanded inconylamt                                        Demand $            ^       Q<S> <
Other Relief Sought

                                          e-^-              AoU'^0^^ ATT c ~:^

   Case 2:21-ap-00136-DPC                              Doc 1 Filed 05/18/21 Entered 05/18/21 13:38:49                                          Desc
                                                         Pleading Page 15 of 18
                                                                                                                                                          ^>
 B104(FORM104)(08/07),Page 2

          BANKRCFTCTCASEINWHICHTHISADVERSARYPROCEEDINGARISES
 AM OF DEBTOR .                     BANKRUPTCYCASENO.
                                                          ^                   o?r-
DIS     CT INWHICH CASE IS PENDIN                                 DIVISIONOFFICE                  NAME OF JUDGE
          ^        -         ~~ -"                                -.^. ^ ^
                                      RELATEDADVERSARYPROCEEDING(EFANY)
PLAINTIFF                                          DEFENDANT                                      ADVERSARY
                                                                                                  PROCEEDINGNO.

DISTRICTINWHICHADVERSARYIS PENDING                                DIVISIONOFFICE                 NAMEOF JUDGE

SIGNATUREOF             0     E (ORP          F)

                                                                                          ^-           L^-Q^


DATE                                                              PRINTNAME OF ATTORNEY (ORPLAINTIFF)
       ^ n ^, ^.1                                                 ^hn^O ^.
                                                                          ir-1^            <yi^-

                                                     INSTRUCTIONS

           Thefilingofa banla-uptcycasecreatesan"estate"underthejurisdictionofthebankruptcycourtwhichconsistsof
 allofthepropertyofthedebtor,whereverthatpropertyislocated. Becausethebankruptcyestateis soextensiveandthe
 jurisdiction ofthe court sobroad, theremay belawsuits overtheproperty orproperty rights ofthe estate. There alsomaybe
 lawsuits concerning the debtor's discharge. Ifsucha lawsuit is filed in a bankruptcy court, it is called anadversary
 proceeding.

         A partyfilinganadversaryproceedingmustalsomustcompleteandfileForm 104,theAdversaryProceedingCover
 Sheet,unlessthepartyfilestheadversaryproceedingelectronicallythroughthecourt'sCaseManagement/Elecb-onicCase
 Filingsystem (CM/ECF). (CM/ECF captures the iafoimation onForm 104aspart ofthe filingprocess. ) Whencompleted,
 the cover sheet summarizes basic information onthe adversary proceeding. The clerk ofcourt needs the information to
 process the adversary proceeding andprepare required statistical reports on court activity.

         Thecover sheet andthe information contained onit do notreplace orsupplement the filing andservice ofpleadings
 orotherpapersasrequiredbylaw,theBankruptcyRules,orthelocalrulesofcourt. Thecoversheet,whichislargelyself-
 explanatory, must becompleted bytheplaintifiPs attorney (orbytheplaintiffiftheplaintiffisnotrepresented by an
 attorney). A separatecoversheetmustbesubmittedto the clerkfor eachcomplaint filed.

 Plaintiffs andDefendants. Give thenames oftheplaintiffs anddefendants exactly asthey appearonthe complaint.
 Attorneys. Give thenamesandaddressesoftheattorneys, ifknown.

 Party. Check the most appropriate box m the first column for the plamtifis andthe second column for the defendants.

 Demand. Enterfhedollar amountbeingdemandedin thecomplaint.

Signature. Thiscoversheetmustbesignedbytheattorneyofrecordintheboxonthesecondpageoftheform. Ifthe
plaintiffisrepresented by a lawfirm, a member ofthe firmmust sign. Iftheplaintiffis pro se,thatis, notrepresented by an
 attorney, the plaintiff must sign.




  Case 2:21-ap-00136-DPC                 Doc 1 Filed 05/18/21 Entered 05/18/21 13:38:49                            Desc
                                           Pleading Page 16 of 18
             Plaintiffs Addendum to B104 (FORM 104)         (08/07)
                     Bankruptcy Case NO: 21:013383

                                  PARTIES

     Plaintiffs John W. and Shirley D. Stone are residents of
Maricopa County, and at all times, material to this action.
     Defendant REOMJB LLC, is an Arizona Foreign LLC filed On
January 22,    2018. The company's      filing   status   is listed as
active.    Defendant Michael Bickford is listed as "principle on
record" and owns and leases the house the Plaintiffs have
resided in since June 4, 2016, and a disputed creditor in the
plaintiffs' present bankruptcy case.
     Defendant Jodi Nolan, is believed to be a resident of
Maricopa County and manages the leased house of defendant REOMJB
LLC, the plaintiffs reside in.

    Defendant Christopher Walker is an attorney for the
Phoenix, AZ Law Firm of Scott M. dark, and is presently
representing REOMJB LLC^ and Jodi Nolan,           in the plaintiffs'
bankruptcy case.



       The following causes of action are in order from first to
                                   last.

  The brief description     of the causes of action are as follows:

The defendants breached the lease contract and duty of care
arising under that contract. The defendants retaliated against
the plaintiffs throughout the 5-year relationship and decreased
service to the point     of no service.      The defendants    followed the
plaintiffs into bankruptcy and filed false pleadings to
specifically abuse the legal court process to violate the
plaintiffs    due process   and civil    rights.

BREACH OF CONTRACT, BREACH OF DUTY, WARRANTY OF HABITABILITY,
NEGLIGENCE, WRONGFUL EVICTION, FRAUDULENT MISREPRESENTATION,
ABUSE OF PROCESS, INTENTIONAL AFFLICTION OF EMOTIONAL DISTRESS,
AUTOMATIC STAY VIOLATIONS, BAD FAITH LITIGATION, CIVIL RIGHTS
VIOLATIONS, CIVIL TORTS, UNJUST ENRICHMENT, DOCTRINE OF GOOD
FAITH FAIR DEALING, RETALIATION, HARASSMENT, LIABILITY FOR
AIDING AND ABETTING, RECKLESS ENDANGERMENT, CONCERT OF ACTION,
PUNITIVE DAMAGES, COMPENSATORY, DAMAGES, GENERAL DAMAGES, TREBLE
DAMAGES.




                                        14

Case 2:21-ap-00136-DPC   Doc 1 Filed 05/18/21 Entered 05/18/21 13:38:49   Desc
                           Pleading Page 17 of 18
The relief   requested   in this matter   is authorized under 42
U. S. C. §§ 1983, Bankr. Code, 11 U. S. C. A. § § 101 et. Seq. ,
105(a), 1101, 1106-1108, 362, 362(h), A. R. S. § 33-1302, A. R. S. §
33-1311, A. R. S. Title 33 Chapter 10, A. R. S. § § 9-1303, 33-1323,
33-1324, 33-1341(8), 33-1361, 33-1362(8), 33-1363, 33-1367, 33-
1368, 33-1381, A. R. S. § 41-1491. 04 and Arizona Civil Rights Act,
A. R. S. § § 41-1401, et seq., and An Implied Warranty of
Habitability. Tortious Conduct.




                                     15

Case 2:21-ap-00136-DPC   Doc 1 Filed 05/18/21 Entered 05/18/21 13:38:49   Desc
                           Pleading Page 18 of 18
